    Case 19-13288-BFK          Doc 33 Filed 02/21/20 Entered 02/21/20 09:42:10                      Desc Ntc of
                                   Failure to Prosecute Page 1 of 1
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Alexandria Division
                                           200 South Washington Street
                                              Alexandria, VA 22314

                                                            Case Number 19−13288−BFK
                                                            Chapter 7
                                                            Judge Brian F. Kenney

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Gaby A Touma
 47374 Westwood Place
Sterling, VA 20165


Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−1148

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                   NOTICE OF FAILURE TO PROSECUTE



To: Moving or Prevailing Party



      Upon a review of the above referenced case, or adversary proceeding, it appears that the parties may not be
diligently prosecuting the following matter:


27 − Objection to Claim 2−1 and Notice of Opportunity for Hearing filed by Jacqueline Audrey Kramer of
Westlake Legal Group on behalf of Gaby A Touma.(Kramer, Jacqueline)




      NOTICE IS HEREBY GIVEN that unless there is some disposition made of this matter within fourteen (14)
days from the date of this notice, or unless cause is shown, in writing, why no action has been taken, an order will
be entered dismissing this matter for failure to prosecute to a conclusion.


Date: February 21, 2020                                     William C. Redden , Clerk
                                                            United States Bankruptcy Court

[ntcfailprosvJuly2013.jsp]                                  By /s/ Elizabeth W. Douglass
                                                            Deputy Clerk
